FIFTH DIVISION
                                 MCFADDEN, P. J.,
                              BETHEL and GOBEIL, JJ.

                      NOTICE: Motions for reconsideration must be
                      physically received in our clerk’s office within ten
                      days of the date of decision to be deemed timely filed.
                                  http://www.gaappeals.us/rules


                                                                     September 6, 2018




In the Court of Appeals of Georgia
 A17A2091. IN RE ESTATE OF RUSSELL.

        MCFADDEN, Presiding Judge.

        This court is a court of review. We cannot receive evidence. We can only

consider evidence that had been received by the trial court. And when that evidence

is in conflict, we must defer to the trial court about whom to believe. Our authority

to reverse the decisions of trial courts is limited to cases where they have failed to

follow controlling legal rules, where they have overstepped the boundaries of their

broad discretion, or where their rulings are unsupported by any evidence.

        It is difficult to craft an argument adjusted to those constraints on our authority.

Litigants often fail in their efforts to do so, particularly pro se litigants. So it is in this

case.
      Melanie Yeaton filed this pro se appeal challenging a probate court order

denying her petition to remove a guardian. Because she has failed to carry her burden

of showing error by the record, we affirm.

      1. Appellant’s brief.

      At the outset, we note that Yeaton’s appellate brief fails to comply with this

court’s rules. Among other deficiencies, the brief does not contain any citations to the

record; does not contain a proper enumeration of errors, and instead lists several

Georgia code sections as a purported enumeration of errors; does not state how any

purported error was preserved for consideration; does not state any applicable

standards of review; and does not contain any meaningful argument, relying instead

upon allegations of fact unsupported by any citations to the record. See Court of

Appeals Rule 25. Yeaton has also improperly attached approximately 20 pages of

documents to her brief. See Court of Appeals Rule 24 (g).

      Yeaton’s “pro se status does not excuse [her] from compliance with the

substantive and procedural requirements of the law, including the rules of this

[c]ourt.” Clemmons v. State, 340 Ga. App. 57, 58 (1) (796 SE2d 297) (2017) (citation

omitted). These rules “were created, not to provide an obstacle, but to aid parties in

presenting their arguments in a manner most likely to be fully and efficiently

                                           2
comprehended by this court.” Orange v. State of Georgia, 319 Ga. App. 516, 517 (1)

(736 SE2d 477) (2013) (punctuation omitted). “While we will nonetheless review

[Yeaton’s] claims of error to the extent we are able to ascertain them, [she] will not

be granted relief should we err in construing [her] nonconforming appellate brief.”

Clemmons, supra (citation omitted).

      2. Facts and procedural posture.

      The record shows that on August 5, 2016, Yeaton filed a petition in probate

court for appointment of a guardian for her daughter Stephanie Russell. A hearing

was held on September 19, 2016, and a week later, on September 23, 2016, the court

entered a final order finding, among other things, that Russell, her grandmother, and

her attorney had all requested that Russell’s aunt, Nancy Copeland, be appointed as

guardian if the court determined that a guardian was necessary. In its final order, the

court found that Russell was in need of a guardian and appointed Copeland to serve

as her guardian.

      On February 24, 2017, Yeaton filed a petition to remove Copeland as guardian,

alleging that various acts and decisions of Copeland were not in Russell’s best

interests. After an evidentiary hearing, the court denied the petition, finding “that



                                          3
based on the testimony and evidence presented at the hearing, there [was] no evidence

to support the allegations contained in the [p]etition.” This appeal followed.

      3. Failure to show error by the record.

      Upon a petition to revoke a guardianship, “[t]he court shall investigate the

allegations and may require such accounting as the court deems appropriate.” OCGA

§ 29-4-52 (a). Upon such investigation, the court, in its discretion, may “[i]ssue any

. . . order as in the court’s judgment is appropriate under the circumstances of the

case.” OCGA § 24-9-52 (b) (4). In contesting the probate court’s exercise of this

discretion, Yeaton has essentially raised a challenge to the sufficiency of the evidence

supporting the court’s denial of her petition to revoke the guardianship. In her

appellate brief, she has made numerous allegations purporting to show that Copeland

has denied various rights of Russell, that Copeland is unqualified to be a guardian,

and that Yeaton herself should be appointed as guardian.

      But Yeaton has failed to support any of those allegations with citations to the

record. See Court of Appeals Rule 25 (a) (1) & (c) (2). Moreover, as indicated in her

notice of appeal, there is no transcript of the evidentiary hearing held on her petition

to remove the guardian, and she has not included a statutorily authorized substitute

for the transcript reflecting what occurred at the probate court hearing. See OCGA §

                                           4
5-6-41 (g), (i). “An appellant who alleges error in the trial proceedings has the burden

of producing a transcript of the allegedly erroneous matter. Without access to the

transcript of the hearing or a statutorily authorized substitute, we must presume that

the probate court’s ruling was correct and reject [Yeaton’s] claim of error.” In re

Estate of Coutermarsh, 325 Ga. App. 288, 291 (2) (752 SE2d 448) (2013) (citations

and punctuation omitted). Accord In the Interest of C. W., 342 Ga. App. 484, 485 (1)

(803 SE2d 618) (2017) (“based upon the lack of a transcript of the . . . hearing in this

appeal, we must presume that the [lower] court’s findings were supported and that it

did not abuse its discretion”).

      Judgment affirmed. Bethel and Gobeil, JJ., concur.




                                           5